Affirming.
This case is substantially the same as Goose v. Commonwealth,305 Ky. 644, 205 S.W.2d 326. The handbook and other forms of gambling operations were conducted in the name of "Downs Cafe," located at 3033 S. Fourth Avenue in Louisville.
Earl Gaar, Sr. (sometimes spelled Garr), and Earl Gaar, Jr., own the property and jointly operate it. The saloon license is in the names of both men. They, Nick Stockard, alias James Smith; Michael Joyce, Jr., alias Mike Joyce; Thomas Joseph Joyce; Nathaniel Montgomery, alias Skip Montgomery, and Charles Edwards have been permanently enjoined from using the premises for the unlawful purposes stated in the Goose opinion. It is as clearly a public nuisance as that establishment. As in that case, the reputations of the place and the men as lawless were established. There was no sort of factual defense. It was stipulated and agreed that there was "ticker service" and a so-called "dry line" furnished the premises. We are not advised what a "dry line" is, but it is agreed both instruments are used for the dissemination of racing information and news concerning baseball, football and other sporting events.
Upon the authority of the Goose case, this judgment is affirmed.